DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "in each case" in line 2. There is a lack of clarity for this limitation in the claim causing the claim to be indefinite. The limitation appears to be defining a number of “cases” in which the ventilation flaps are mounted. In the interest of advancing prosecution the limitation “in each case” will be considered to mean “each flap”. The following prior art rejection(s) are based on this interpretation. The examiner suggests that claim 4 can be amended as follows:
4(currently Amended).  The ventilation device as claimed in claim 1, characterized in that each of the ventilation flaps (18, 18’) is 

Claim 5 recites the limitation "in each case" in lines 2-4. There is a lack of clarity for this limitation in the claim causing the claim to be indefinite. The limitation appears to be defining a number cases” in which the ventilation flaps are mounted. In the interest of advancing prosecution the limitation “in each case” will be considered to mean “each flap”. The following prior art rejection(s) are based on this interpretation. The examiner suggests that claim 5 can be amended as follows:
5(Currently Amended)  The ventilation device as claimed in claim 1, characterized in that each of the ventilation flaps (18, 18') extends is pivotably mounted 
Claim 7 recites the limitation "in each case" in line 3. There is a lack of clarity for this limitation in the claim causing the claim to be indefinite. The limitation appears to be defining a number of “cases” in which the ventilation flaps are mounted. In the interest of advancing prosecution the limitation “in each case” will be considered to mean “each flap”. The following prior art rejection(s) are based on this interpretation. The examiner suggests that claim 7 can be amended as follows:
7(Currently Amended).  The ventilation device as claimed in claim 1, characterized in that at least some of the ventilation flaps (18, 18') each have a sealing element (22', 24', 28') 

Claim 8 recites the limitation "in each case" in line 2. There is a lack of clarity for this limitation in the claim causing the claim to be indefinite. The limitation appears to be defining a number of “cases” in which the ventilation flaps are mounted. In the interest of advancing prosecution the limitation “in each case” will be considered to mean “each flap”. The following prior art rejection(s) are based on this interpretation. The examiner suggests that claim 8 can be amended as follows:
8(Currently Amended).  The ventilation device as claimed in claim 7, characterized in that at least some of the ventilation flaps (18, 18') each have a sealing lip (22') 

Claim 9 recites the limitation "in each case" in lines 2 and 3. There is a lack of clarity for this limitation in the claim causing the claim to be indefinite. The limitation appears to be defining a number of “cases” in which the ventilation flaps are mounted. In the interest of advancing prosecution the limitation “in each case” will be considered to mean “each flap”. The following prior art rejection(s) are based on this interpretation. The examiner suggests that claim 9 can be amended as follows:
9(Currently Amended).  The ventilation device as claimed in claim 8, characterized in that at least some of the ventilation flaps (18, 18') each have 

Claim 11 recites the limitation "in each case" in line 2. There is a lack of clarity for this limitation in the claim causing the claim to be indefinite. The limitation appears to be defining a number of “cases” in which the ventilation flaps are mounted. In the interest of advancing prosecution the limitation “in each case” will be considered to mean “each flap”. The following prior art rejection(s) are based on this interpretation. The examiner suggests that claim 11 can be amended as follows:
11(Currently Amended).  The ventilation device as claimed in claim 10, characterized in that the coupling bar (21) is connected to each of the ventilation flaps (18, 18') 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alley (3771559) in view of Carlson (US 20180215236 A1).
Regarding claim 1, Alley teaches, a holding frame forms a grille-free ventilation opening [see figure 1], multiple ventilation flaps [blade, item 16 of figure 3] are mounted on the holding frame so as to be pivotable, about a pivot axis [axes, item 17 of figure 1] running parallel to the center-of-gravity axis thereof, between a closed position, in which they close the ventilation opening and an open position, in which they open up the ventilation opening for the purposes of ventilating the vehicle interior compartment [column 2 (lines: 7-8)].
Note that, it is inherent for a flap to have a center-of-gravity and that an axis that passes through the center of gravity and is parallel to the pivot axis would be called a center of gravity axis.
Alley does not teach, a ventilation device for the interior compartment of a vehicle, comprising a holding frame which can be inserted into an installation opening of the vehicle.
Carlson teaches, a ventilation device [pressure relief assembly, item 102 of figure 1] for the interior compartment of a vehicle [paragraph [0002]], comprising a holding frame [frame, item 100 of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the frame of Alley so that it can be used as a ventilation device for the interior of a vehicle and installed in an interior opening of the vehicle as the frame of Carlson. Doing so would allow for a secured installation of the ventilation device [paragraph [0042] (lines: 9-11)].

Regarding claim 2, Alley teaches, characterized in that the ventilation flaps each have an aerodynamic profile [blade, item 16 of figure 3, abstract (lines: 7-9)].

Regarding claim 3, Alley teaches, characterized in that the ventilation flaps each have a curved profile nose [nose of the blade 16 of figure 3] and a profile trailing edge with an acute trailing-edge angle [tail of the blade 16 of figure 3].

Regarding claim 4, Alley teaches, characterized in that the ventilation flaps are in each case of non-flexible form [column 4 (lines: 10-14)].

Regarding claim 5, Alley teaches, characterized in that the ventilation flaps extend in each case substantially over the entire width of the ventilation opening formed by the holding frame [see figure 1] and are pivotably mounted [column 2 (lines: 3-7)] in each case on mutually opposite walls [frame members, items 12 of figure 1] of the holding frame.

6, Alley teaches, characterized in that the ventilation flaps, in the closed position, bear sealingly against an adjacent ventilation flap or against a wall of the holding frame [abstract (lines: 9-14)].

Regarding claim 8, Alley teaches, a ventilation device, characterized in that at least some of the ventilation flaps have a sealing lip [resilient tail, item 26 of figure 4] in each case on at least one longitudinal edge, wherein the sealing lips, in the closed position, bear sealingly against an adjacent ventilation flap or against a wall of the holding frame [abstract (lines: 9-14)].
Note that, according to the applicant’s disclosure, the sealing lip can be elastic to provide an improved sealing [specification, paragraph [0016] (lines: 3-5)].

Regarding claim 14, Alley does not teach, an automobile, comprising at least one installation opening and at least one ventilation device as claimed in claim 1 inserted into the at least one installation opening.
Carlson teaches, an automobile, comprising at least one installation opening and at least one ventilation device as claimed in claim 1 inserted into the at least one installation opening [paragraph [0042] (lines: 5-11)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the frame of Alley so that it can be installed in an interior opening of the automobile as the frame of Carlson. Doing so would allow for a secured installation of the ventilation device [paragraph [0042] (lines: 9-11)].

Regarding claim 16, Alley teaches, a ventilation device, wherein each ventilation flap has an aerodynamic profile [blade, item 16 of figure 3, abstract (lines: 7-9)].

Regarding claim 17, Alley teaches, wherein each ventilation flap has a curved profile nose [nose of the blade 16 of figure 3] and a profile trailing edge with an acute trailing-edge angle [tail of the blade 16 of figure 3].

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alley (3771559) in view of Carlson (US 20180215236 A1) as applied to claim 1 above, and further in view of Bart (US 7507072 B2).
Regarding claim 7, Alley teaches, characterized in that at least some of the ventilation flaps have a sealing element in each case on at least one edge (one longitudinal edge) [resilient tail, item 26 of figure 4].
However, Alley in view of Carlson does not teach, characterized in that at least some of the ventilation flaps have a sealing element in each case on at least one edge (two opposite transverse edges).
Bart teaches, characterized in that at least some of the ventilation flaps have a sealing element in each case on at least one edge (two opposite transverse edges) [sealing lips, item 115A of figure 3].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flaps of Alley to add two sealing lips on the opposite transverse sides of the flaps as in Bart. Doing so would form a seal that would prevent leakage of air [column 5 (lines: 4-5)].

Regarding claim 9, Alley in view of Carlson does not teach, a ventilation device, characterized in that at least some of the ventilation flaps have in each case one sealing lip in each case on at least two 
Bart teaches, characterized in that at least some of the ventilation flaps have in each case one sealing lip in each case on at least two opposite transverse edges [sealing lips, item 115A of figure 3], wherein the sealing lips, in the closed position, bear sealingly against mutually opposite inner walls of the holding frame [column 5 (lines: 1-4)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flaps of Alley to add two sealing lips on the opposite transverse sides of the flaps to hold against the inner walls of the holding frame as in Bart. Doing so would form a seal that would prevent leakage of air [column 5 (lines: 4-5)].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alley (3771559) in view of Carlson (US 20180215236 A1) as applied to claim 1 above, and further in view of Bourqui (US 20140284123 A1).
Regarding claim 10, Alley in view of Carlson does not teach, a ventilation device, characterized in that the ventilation flaps are coupled to one another by way of at least one coupling bar which synchronizes the pivoting movement of the ventilation flaps between the closed position and the open position.
Bourqui teaches, a ventilation device, characterized in that the ventilation flaps are coupled to one another by way of at least one coupling bar [connecting rod, item 108 of figure 8] which synchronizes the pivoting movement of the ventilation flaps between the closed position and the open position [paragraph [0036] (lines: 11-14)].


Regarding claim 11, Alley in view of Carlson does not teach, a ventilation device, characterized in that the coupling bar is connected to the ventilation flaps in each case by way of a pivot joint.
Bourqui teaches, a ventilation device, characterized in that the coupling bar is connected to the ventilation flaps in each case by way of a pivot joint [element used to connect each louver 106 and the connecting rod 108 of figure 8].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have connected each flap of Alley with the coupling bar of Bourqui using a pivot joint. Doing so would allow the flaps to rotate simultaneously [paragraph [0036] (lines: 11-14)].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alley (3771559) in view of Carlson (US 20180215236 A1) as applied to claim 1 above, and further in view of McCabe (US 3204548 A).
Regarding claim 12, Alley in view of Carlson does not teach, a ventilation device, characterized in that, in the installed state of the ventilation device, the center-of-gravity axis of each ventilation flap runs below the pivot axis of the respective ventilation flap and so as to be laterally offset relative to the pivot axis of the respective ventilation flap in the direction of the outer side averted from the vehicle interior compartment.
McCabe teaches, a ventilation device, characterized in that, in the installed state of the ventilation device, the center-of-gravity [lowercase “m” of figure 9] axis of each ventilation flap runs below the pivot axis [pivotal axis “C” of figure 9] of the respective ventilation flap and so as to be 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flaps of Alley to offset the center of gravity from the pivot point in the direction of the air flow. Doing so would allow the ventilation device to automatically close in absence of the pressure difference [McCabe, column 1 (lines: 28-36)].

Regarding claim 13, Alley in view of Carlson does not teach, a ventilation device, characterized in that an imaginary connecting line between the pivot axes of the ventilation flaps runs at an angle with respect to an imaginary connecting line between the pivot axis and the center-of-gravity axis of each ventilation flap, wherein, for the angle, the following applies: 10° ≤ α ≤ 45°.
McCabe teaches, a ventilation device, characterized in that an imaginary connecting line between the pivot axes of the ventilation flaps [reference line, item 59’ of figure 8] runs at an angle with respect to an imaginary connecting line between the pivot axis and the center-of-gravity axis of each ventilation flap [annotation 100 of figure A], wherein, for the angle, the following applies: 10° ≤ α ≤ 45°.

    PNG
    media_image1.png
    244
    527
    media_image1.png
    Greyscale

Figure A
Note that, the blades of figures 8 and 10 are identical except for position of the center of rotation. By a simple comparison between the two blades, it is obvious to conclude that the angle 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flaps of Alley to create an angle between the pivot axes imaginary line and the imaginary line connecting a pivot axis and a center of gravity axis to be in the range 10° ≤ α ≤ 45°. Doing so would allow offsetting the center of gravity from the pivot axis to insure a sealed connection between the flaps when the ventilation device is closed [McCabe, column 1 (lines: 28-36)].

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alley (3771559) in view of Carlson (US 20180215236 A1) and McCabe (US 3204548 A).
Regarding claim 15, Alley teaches, a grille-free ventilation opening [see figure 1], wherein multiple ventilation flaps are pivotably mounted on the holding frame, wherein each ventilation flap is pivotable about a respective pivot axis [axes, item 17 of figure 1] between a closed position and an open position [column 2 (lines: 7-8)], wherein each ventilation flap includes a center of gravity axis formed by an axis that runs parallel to the pivot axis of the ventilation flap and through a center-of-gravity of the ventilation flap, wherein when each ventilation flap is in its closed position the ventilation flaps collectively close the ventilation opening and when each ventilation flap is in its open position the ventilation flaps collectively open up the ventilation opening for the purposes of allowing flow therethrough [abstract (lines: 4-7)].
Note that, it is inherent for a flap to have a center-of-gravity and that an axis that passes through the center of gravity and is parallel to the pivot axis would be called a center of gravity axis.

Carlson teaches, a ventilation device [pressure relief assembly, item 102 of figure 1] for the interior compartment of an automobile [paragraph [0002]], comprising: a holding frame [frame, item 100 of figure 1] for insertion into an installation opening [paragraph [0042] (lines: 5-11)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the frame of Alley so that it can be used as a ventilation device for the interior of an automobile and installed in an interior opening of the automobile as the frame of Carlson. Doing so would allow for a secured installation of the ventilation device [paragraph [0042] (lines: 9-11)].
McCabe teaches, which center of gravity [lowercase “m” of figure 9] axis is offset from the pivot axis [pivotal axis “C” of figure 9], [see figure 9].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flaps of Alley to offset the center of gravity from the pivot point in the direction of the air flow. Doing so would allow the ventilation device to automatically close in absence of the pressure difference [McCabe, column 1 (lines: 28-36)].
Conclusion
Please refer to PTO-892 form for additional references. Note that none of those additional references were used for rejecting any of the claims.
Any questions regarding this communication or previous ones from the examiner should be directed to Omar Elraey whose telephone number is (571) 270-7864. The examiner can be normally reached on 9:00 AM – 5:00 PM.

Information regarding the application’s status may be obtained from the Patent Application Information Retrieval (PAIR) System. Information regarding published applications’ status may be obtained from either private PAIR or Public PAIR.
Information regarding unpublished applications’ status may be obtained from Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/OMAR ELRAEY/               Examiner, Art Unit 3762        

/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762